Exhibit 10.4

Employment Letter

January 18, 2007


Gary Crook
622 Lincoln Place, Murray, Utah 84107

Dear Mr. Crook:

Please allow this letter to serve as the entire agreement between Better
Biodiesel, Inc. (the “Company”) and you, Gary Crook (the “Employee”) with
respect to certain aspects of your employment with the Company.  The Company
acknowledges and agrees that the Employee is and will remain a partner of, and
has and will retain an interest in, Tatum, LLC (“Tatum”), which will benefit the
Company in that the Employee will have access to certain Tatum resources.


BEGINNING DATE

The Employee will work for the Company beginning on January 22, 2007.


COMPENSATION

Salary:  $1,000 a day or $137.50 per hour if less than a day is worked
(“Salary”).  The Employee will not submit days and/or hours for payroll
processing until three days after the currently anticipated funding is received;
such delay in submitted time will not exceed 30 days from Employee’s start
date.  Employee’s Salary may be increased from time to time, by the Company.

Cash Bonus:  Availability and amount of bonus is discretionary on the part of
Better Biodiesel, Inc. and its Board of Directors.

Equity:  Options or warrants representing 1% of the outstanding shares as of
January 22, 2007 with an exercise price equal to the closing price as quoted in
the public market as of that day.  The vesting schedule is to be negotiated.

Other Compensation Provisions:

During the course of the Employee’s engagement hereunder, the Employee will
remain a partner of Tatum.  As a partner of Tatum, Employeewill share with Tatum
a portion of his or her economic interest in any stock options or equity bonus
that the Company may grant the Employee and may also share with Tatum a portion
of any cash bonus and severance the Company may pay the Employee, to the extent
specified in that certainPart-Time Engagement Resources Agreement between the
Company and Tatum (the “Resources Agreement”).  The Company acknowledges and
consents to such arrangement.


BENEFITS

The Employee will be eligible for any Company employment retirement and/or
401(k) plan and for vacation and holidays consistent with the Company’s policy
as it applies to senior management, and the Employee will be exempt from any
delay periods required for eligibility.

1


--------------------------------------------------------------------------------


 

The Employee must receive written evidence that the Company maintains directors’
and officers’ insurance to cover in an amount reasonably acceptable to the
Employee at no additional cost to the Employee, and the Company will maintain
such insurance at all times while this agreement remains in effect.

Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors’ and officers’ extended reporting period, or “tail,” policy to cover
the Tatum Partner


TERMINATION

The Company may terminate the Employee’s employment for any reason upon at least
30 days’ prior written notice to the Employee, such termination to be effective
on the date specified in the notice, provided that such date is no earlier than
30 days from the date of delivery of the notice.  Likewise, the Employee may
terminate his or her employment for any reason upon at least 30 days’ prior
written notice to the Company, such termination to be effective on the date 30
days following the date of the notice.  The Employee will continue to render
services and to be paid during such 30-day period, regardless of who gives such
notice.  The Employee may terminate this agreement immediately if the Company
has not remained current in its obligations under this letter or the Part-Time
Engagement Resources Agreement between the Company and Tatum or if the Company
engages in or asks the Employee to engage in or to ignore any illegal or
unethical conduct.

This agreement will terminate immediately upon the death or disability of the
Employee.  For purposes of this agreement, disability will be as defined by the
applicable policy of disability insurance or, in the absence of such insurance,
by the Company’s Board of Directors acting in good faith.

The Employee’s salary will be prorated for the final pay period based on the
number of days in the final pay period up to the effective date of termination
or expiration.


MISCELLANEOUS

This agreement contains the entire agreement between the parties with respect to
the matters contained herein, superseding any prior oral or written statements
or agreements.

The Company agrees to allow Tatum to use the Company’s logo and name on Tatum’s
website and other marketing materials for the sole purpose of identifying the
Company as a client of Tatum.  Tatum will not use the Company’s logo or name in
any press release or general circulation advertisement without the Company’s
prior written consent.

The provisions in this agreement concerning the payment of salary, bonusesand
equity will survive any termination or expiration of this agreement.

The terms of this agreement are severable and may not be amended except in a
writing signed by the parties.  If any portion of this agreement is found to be
unenforceable, the rest of this agreement will be enforceable except to the
extent that the severed provision deprives either party of a substantial portion
of its bargain.

This agreement will be governed by and construed in all respects in accordance
with the laws of the State ofUtah, without giving effect to conflicts-of-laws
principles.

2


--------------------------------------------------------------------------------


 

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

Please sign below and return a signed copy of this letter to indicate your
agreement with its terms and conditions.

Sincerely yours,

Better Biodiesel, Inc.

 

 

 

 

 

By: /s/ Ron Crafts

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name:

Ron Crafts

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 Acknowledged and agreed by:

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Gary Crook

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

Gary Crook

 

 

(Print name)

 

 

 

 

 

Date: 1/19/07

 

 

3


--------------------------------------------------------------------------------


 

Tatum, LLC
Part-Time Engagement Resources Agreement

January 18, 2007

Better Biodiesel, Inc.
1400 West 400 North

Orem, Utah 84057

Dear Mr. Crafts:

Tatum, LLC (“Tatum”) understands that Better Biodiesel, Inc. (the “Company”)
desires to hire Gary Crook,one of our partners, as a part-time employee of the
Company (the “Employee”).  The Company acknowledges that the Employee is and
will remain a partner in our firm so that he will have access to our firm’s
resources for use in his or her employment with the Company.  The Employee may
also work for other companies when not working for the Company.  This Part-Time
Engagement Resources Agreement (this “Resources Agreement”) sets forth the
rights of the Company, through the Employee, to use such resources for the
benefit of the Company and for the payment for such services.

Since the Employee will be under the control and direct management of the
Company, and not Tatum, Tatum’s obligations to the Company are exclusively those
set forth in this Resources Agreement.  This document will serve as the entire
agreement between the Company and Tatum.


COMPENSATION

The Company will pay to Tatum, as partial compensation for the resources
provided, an amount equal to 20% of the Employee’s Salary during the term of
this Resources Agreement.  In addition, the Company will pay directly to Tatum
20% of any Cash Bonus otherwise payable to the Employee during the term of this
Resources Agreement

For purposes hereof, (i) “Cash Bonus” means any contingent cash consideration
(i.e., not yet realized in cash) that is paid, (ii) “Equity Bonus” means any
stock, option, warrant, or similar right (i.e., not yet realized in cash) that
is granted, in each case in connection with services rendered by the Employee,
and (iii) “Salary” means all compensation, including severance, paid to
Employee, except bonuses and benefits (including medical benefits subsidy paid
to Employee). All compensation described above or deliverable to Tatum is
referred to herein as the “Resource Fee.”

Payments to Tatum should be made by direct deposit through the Company’s
payroll, or by an automated clearing house (“ACH”) payment at the same time as
payments are made to the Employee.  If such payment method is not available and
payments are made by check, Tatum will issue invoices to the Company, and the
Company agrees to pay such invoices no later than ten (10) days after receipt of
invoices.

Company agrees to pay Tatum and maintain a security deposit of $5,000.00 for the
Company’s future payment obligations to Tatum under this Resources Agreement
(the “Deposit”).  If the Company breaches this Resources Agreement and fails to
cure such breach as provided herein, Tatum will be entitled to apply the Deposit
to its damages resulting from such breach.  Upon termination or expiration of
this


--------------------------------------------------------------------------------


 

Resources Agreement, Tatum will return to the Company the balance of the Deposit
remaining after application of any amounts to unfulfilled payment obligations of
the Company to Tatum as provided for in this Resources Agreement.


TERMINATION

This Resources Agreement will terminate immediately upon the effective date of
termination or expiration of the Employee’s employment with the Company or upon
the Employee ceasing to be a partner of Tatum.

In the event that either party commits a breach of this Resources Agreement and
fails to cure the same within seven (7) days following delivery by the
non-breaching party of written notice specifying the nature of the breach, the
non-breaching party will have the right to terminate this Resources Agreement
immediately effective upon written notice of such termination.

Converting Part-Time to Full-Time

The Company will have the opportunity to make the Employee a full-time permanent
member of Company management at any time during the term of this Resources
Agreement by entering into another form of Tatum agreement, the terms of which
will be negotiated at such time.

Hiring Employee Outside of Resources Agreement

During the twelve (12)-month period following termination or expiration of this
Resources Agreement, other than in connection with another Tatum agreement, the
Company will notemploy the Employee, or engage the Employee as an independent
contractor, to render services of substantially the same nature as those for
which Tatum is making the Employee available pursuant to this Resources
Agreement.  The parties recognize and agree that a breach by the Company of this
provision would result in the loss to Tatum of the Employee’s valuable expertise
and revenue potential and that such injury will be impossible or very difficult
to ascertain.  Therefore, in the event this provision is breached, Tatum will be
entitled to receive as liquidated damages an amount equal to forty-five percent
(45%) of the Employee’s Annualized Compensation (as defined below), which amount
the parties agree is reasonably proportionate to the probable loss to Tatum and
is not intended as a penalty.  If, however, a court or arbitrator, as
applicable, determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages.  The amount will be
due and payable to Tatum upon written demand to the Company.  For this purpose,
‘‘Annualized Compensation’’ will mean monthly Salary equivalent to what the
Employee would receive on a full-time basis, multiplied by twelve (12), plus the
maximum amount of any bonus for which the Employee was eligible with respect to
the then current bonus year.


INSURANCE

The Company will provide Tatum or the Employee with written evidence that the
Company maintains directors’ and officers’ insurance in an amount reasonably
acceptable to the Employee at no additional cost to the Employee, and the
Company will maintain such insurance at all times while this agreement remains
in effect.

2


--------------------------------------------------------------------------------


 


FURTHERMORE, THE COMPANY WILL MAINTAIN SUCH INSURANCE COVERAGE WITH RESPECT TO
OCCURRENCES ARISING DURING THE TERM OF THIS AGREEMENT FOR AT LEAST THREE YEARS
FOLLOWING THE TERMINATION OR EXPIRATION OF THIS AGREEMENT OR WILL PURCHASE A
DIRECTORS’ AND OFFICERS’ EXTENDED REPORTING PERIOD, OR “TAIL,” POLICY TO COVER
THE EMPLOYEE.


DISCLAIMERS, LIMITATIONS OF LIABILITY & INDEMNITY

It is understood that Tatum does not have a contractual obligation to the
Company other than to make its resources available to the Employee (by virtue of
that Employee being a partner in Tatum) for the benefit of the Company under the
terms and conditions of this Resources Agreement.  The Resource Fee will be for
the resources provided.  Tatum assumes no responsibility or liability under this
Resources Agreement other than to render the services called for hereunder and
will not be responsible for any action taken by the Company in following or
declining to follow any of Tatum’s advice or recommendations.

Tatum represents to the Company that Tatum has conducted its standard screening
and investigation procedures with respect to the Employee becoming a partner in
Tatum, and the results of the same were satisfactory to Tatum.  Tatum disclaims
all other warranties, either express or implied.  Without limiting the
foregoing, Tatum makes no representation or warranty as to the accuracy or
reliability of reports, projections, forecasts, or any other information derived
from use of Tatum’s resources, and Tatum will not be liable for any claims of
reliance on such reports, projections, forecasts, or information.  Tatum will
not be liable for any non-compliance of reports, projections, forecasts, or
information or services with federal, state, or local laws or regulations.  Such
reports, projections, forecasts, or information or services are for the sole
benefit of the Company and not any unnamed third parties.

In the event that any partner of Tatum (including without limitation the
Employee to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party or by the Company against a third party, then the Company shall reimburse
Tatum for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred.

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this Resources Agreement or the relationship
arising hereunder, Tatum’s total liability will not exceed two (2) months of the
then current Resource Fee.

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty (60) days after
the termination or expiration of this Resources Agreement, whichever is earlier.

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.


ARBITRATION

If the parties are unable to resolve any dispute arising out of or in connection
with this Resources Agreement, either party may refer the dispute to arbitration
by a single arbitrator selected by the parties according to the rules of the
American Arbitration Association (“AAA”), and the decision of the arbitrator
will be final and binding on both parties.  Such arbitration will be conducted
by the Atlanta, Georgia office of the AAA.  In the event that the parties fail
to agree on the selection of the arbitrator within thirty (30) days after either
party’s request for arbitration under this paragraph, the arbitrator will be
chosen by AAA.  The arbitrator may in his discretion order documentary discovery
but shall not allow depositions without a showing of compelling need.  The
arbitrator will render his decision within ninety (90) days

3


--------------------------------------------------------------------------------


 

after the call for arbitration.  The arbitrator will have no authority to award
punitive damages.  Judgment on the award of the arbitrator may be entered in and
enforced by any court of competent jurisdiction.  The arbitrator will have no
authority to award damages in excess or in contravention of this Resources
Agreement and may not amend or disregard any provision herein.  Notwithstanding
the foregoing, no issue related to the ownership of intellectual property will
be subject to arbitration but will instead be subject to determination by a
court of competent jurisdiction, and either party may seek injunctive relief in
any court of competent jurisdiction.


MISCELLANEOUS

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Resources Agreement, including
but not limited to attorneys’ fees actually incurred.

The Company agrees to allow Tatum to use the Company’s logo and name on Tatum’s
website and other marketing materials for the sole purpose of identifying the
Company as a client of Tatum.  Tatum will not use the Company’s logo or name in
any press release or general circulation advertisement without the Company’s
prior written consent.

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this Resources Agreement unless such waiver is in
writing and signed by the party electing to waive the right or remedy.  This
Resources Agreement binds and benefits the successors of Tatum and the Company.

Neither party will be liable for any delay or failure to perform under this
Resources Agreement (other than with respect to payment obligations) to the
extent such delay or failure is a result of an act of God, war, earthquake,
civil disobedience, court order, labor dispute, or other cause beyond such
party’s reasonable control.

The terms of this Resources Agreement are severable and may not be amended
except in a writing signed by Tatum and the Company.  If any portion of this
Resources Agreement is found to be unenforceable, the rest of the Resources
Agreement will be enforceable except to the extent that the severed provision
deprives either party of a substantial portion of its bargain.

The provisions in this Resources Agreement concerning payment of compensation
and reimbursement of costs and expenses, limitation of liability,
directors’andofficers’insurance, and arbitration will survive any termination or
expiration of this Resources Agreement.

This Resources Agreement will be governed by and construed in all respects in
accordance with the laws of the State of Georgia, without giving effect to
conflicts-of-laws principles.

Nothing in this Resources Agreement shall confer any rights upon any person or
entity other than the parties hereto and their respective successors and
permitted assigns and the Employee.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.


BANK LOCKBOX MAILING ADDRESS FOR DEPOSIT AND RESOURCE FEE ONLY:

Tatum, LLC
P.O. Box 403291
Atlanta, GA  30384-3291

4


--------------------------------------------------------------------------------



 


ELECTRONIC PAYMENT INSTRUCTIONS FOR DEPOSIT AND RESOURCE FEE:

Bank Name: Bank of America

 

 

Branch: Atlanta

Routing Number:

 

For ACH Payments: 061 000 052

 

 

For Wires: 026 009 593

Account Name: Tatum, LLC

Account Number: 003 279 247 763

 

 

Please reference Better Biodiesel, Inc. in the body of the wire.

 

 

 

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

We look forward to serving you.

Sincerely yours,

TATUM, LLC

 

 

 

 

 

/s/ John Hendrix

 

 

 

 

 

Signature

 

 

 

 

 

John Hendrix

 

 

 

 

 

Area Managing Partner for TATUM, LLC

 

 

 

 

 

 

 Acknowledged and agreed by:

 

 

 

 

 

Better Biodiesel, Inc.

 

 

 

 

 

 

 

 

By:  /s/ Ron Crafts

 

 

 

 

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

Date:

1/19/07

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


[g29231kei001.jpg]

January 24, 2007


ADDENDUM TO EMPLOYMENT LETTER

Gary Crook

622 Lincoln Place,

Murray, Utah 84107

Re:          Employment Agreement with Better Biodiesel, Inc.

Dear Mr. Crook:

The purpose of this addendum (the “Addendum”) to the Employment Letter, dated
January 18, 2007, between Better Biodiesel, Inc. (the “Company”), and Gary Crook
(the “Letter Agreement”) is to clarify the parties’ acknowledgment and intent
that Gary Cook has accepted and shall assume the position as the Chief Financial
Officer to the Company (the “CFO”).

Furthermore, the Company and Mr. Cook agree and acknowledge that, as CFO, Mr.
Cook shall perform substantially the following services on behalf of the
Company, including, but not limited to:

Establishing an accounting system, developing procedures and guidelines on
financial management and control, hiring of accounting staff and or management
and procurement accounting resources as Mr. Cook deems necessary and in the best
interests of the Company, preparing all requisite financial statements and
related reports, undertaking internal management and preparation of filings with
regulatory agents, coordinating and communicating with independent auditors, and
any other duties that may be customarily associated with the position of CFO
(the “Services”).

All terms of the “Letter Agreement” that do not contradict this Addendum remain
in full force and effect.  The signature of the parties, below, shall indicate
their agreement with the terms of this Addendum.

 

Sincerely yours,

 

AGREED AND ACKNOWLEDGED

 

 

 

 

 

 

 

/s/ Ron Crafts

 

/s/ Gary Crook

 

1/25/07

 

 

 

 

 

 

 

 

By: Ron Crafts, CEO

 

By: Gary Crook

 

Date

 


--------------------------------------------------------------------------------